NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

NATHAN J. COLODNEY,                              No. 13-56591

               Plaintiff - Appellant,            D.C. No. 5:13-cv-00427-VAP-SP

 v.
                                                 MEMORANDUM*
COUNTY OF RIVERSIDE,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Nathan J. Colodney appeals pro se from the district court’s judgment

dismissing his diversity action arising from the termination of his employment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), and we may

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

       The district court properly dismissed Colodney’s breach of contract claim

because the terms of his employment were governed by statute. See Nunez v. City

of Los Angeles, 147 F.3d 867, 872 (9th Cir. 1998) (in California, the terms and

conditions of public employment are fixed by statute, even if a contract is

involved); Hill v. City of Long Beach, 40 Cal. Rptr. 2d 125, 128 (Ct. App. 1995)

(public employees are not entitled to contract remedies, but instead, are limited to

those provided by statute or ordinance).

       Dismissal of Colodney’s promissory estoppel claim was proper because

Colodney failed to allege facts sufficient to state a plausible claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); Jones v.

Wachovia Bank, 179 Cal. Rptr. 3d 21, 28 (Ct. App. 2014) (elements of a

promissory estoppel claim).

       The district court properly dismissed Colodney’s “Unauthorized Action -

Ultra Vires” claim because Colodney failed to present a timely claim under the

Government Claims Act. See Mangold v. Cal. Pub. Utils. Comm’n, 67 F.3d 1470,


                                             2                                     13-56591
1477 (9th Cir. 1995) (“The [Act] requires, as a condition precedent to suit against a

public entity, the timely presentation of a written claim[.]”); DiCampli-Mintz v.

County of Santa Clara, 289 P.3d 884, 887 (Cal. 2012) (personal injury claims must

be presented within six months of accrual).

       We reject Colodney’s contention that the district court erred by treating his

contract claims as tort claims.

       The district court did not abuse its discretion by declining to take sua sponte

judicial notice of the official position classification because the classification and

the statements within it were not properly subject to judicial notice. See Fed. R.

Evid. 201(b); see also Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.

2001) (standard of review).

       The district court did not abuse its discretion by declining to find a violation

of Local Rule 7-3 because the record indicates that seven days before the County

of Riverside filed its motion to dismiss, its counsel both mailed and e-mailed

Colodney in an attempt to meet and confer. See C.D. Cal. R. 7-3 (counsel

contemplating the filing of any motion must contact the opposing side at least

seven days prior to filing the motion); Bias v. Moynihan, 508 F.3d 1212, 1223 (9th

Cir. 2007) (setting forth standard of review and noting the “[b]road deference . . .

given to a district court’s interpretation of its local rules”).


                                             3                                    13-56591
       The district court did not abuse its discretion by denying Colodney leave to

amend because amendment would be futile. See Chappel v. Lab. Corp. of Am.,

232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”).

       We reject as unsupported by the record Colodney’s contentions regarding

conversion of the motion to dismiss to a motion for summary judgment and alleged

judicial bias.

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending motions and requests are denied.

       AFFIRMED.




                                           4                                    13-56591